Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing National Life Insurance Company Power of Attorney The undersigned hereby appoints Thomas H. MacLeay, Mehran Assadi and Kelly Fournier, or any of them, his attorney-in-fact to execute in his name, and on his behalf, (1) the VariTrak variable universal life registration statement on Form N-6 (File No. 33-91938) and all amendments thereto, (2) the Sentinel Estate Provider survivorship variable universal life registration statement on Form N-6 (File No. 333-44723) and all amendments thereto, (3) the Sentinel Benefit Provider variable universal life registration statement on Form N-6 (File No. 333-67003) and all amendments thereto, (4) the Sentinel Advantage variable annuity registration statement on Form N-4 (File No. 333-19583) and all amendments thereto, (5) the Investor Select variable universal life registration statement on Form N-6 and all amendments thereto, and (6) any other variable universal life and variable annuity registration statements and all amendments thereto filed on Forms N-6 and N-4 respectively by National Life Insurance Company after the execution date indicated below to be filed by National Life Insurance Company under the Securities Act of 1933. June 3 rd _ /s David R. Coates Date David R. Coates National Life Insurance Company Power of Attorney The undersigned hereby appoints Thomas H. MacLeay, Mehran Assadi and Kelly Fournier, or any of them, her attorney-in-fact to execute in her name, and on her behalf, (1) the VariTrak variable universal life registration statement on Form N-6 (File No. 33-91938) and all amendments thereto, (2) the Sentinel Estate Provider survivorship variable universal life registration statement on Form N-6 (File No. 333-44723) and all amendments thereto, (3) the Sentinel Benefit Provider variable universal life registration statement on Form N-6 (File No. 333-67003) and all amendments thereto, (4) the Sentinel Advantage variable annuity registration statement on Form N-4 (File No. 333-19583) and all amendments thereto, and (5) the Investor Select variable universal life registration statement and all amendments thereto. (6) any other variable universal life and variable annuity registration statements and all amendments thereto filed on Forms N-6 and N-4 respectively by National Life Insurance Company after the execution date indicated below to be filed by National Life Insurance Company under the Securities Act of 1933. _ June 4 th /s/ Deborah G. Ellinger _ Date Deborah G. Ellinger National Life Insurance Company Power of Attorney The undersigned hereby appoints Thomas H. MacLeay, Mehran Assadi and Kelly Fournier, or any of them, his attorney-in-fact to execute in his name, and on his behalf, (1) the VariTrak variable universal life registration statement on Form N-6 (File No. 33-91938) and all amendments thereto, (2) the Sentinel Estate Provider survivorship variable universal life registration statement on Form N-6 (File No. 333-44723) and all amendments thereto, (3) the Sentinel Benefit Provider variable universal life registration statement on Form N-6 (File No. 333-67003) and all amendments thereto, (4) the Sentinel Advantage variable annuity registration statement on Form N-4 (File No. 333-19583) and all amendments thereto, and (5) the Investor Select variable universal life registration statement and all amendments thereto. (6) any other variable universal life and variable annuity registration statements and all amendments thereto filed on Forms N-6 and N-4 respectively by National Life Insurance Company after the execution date indicated below to be filed by National Life Insurance Company under the Securities Act of 1933. June 3 rd /s/ Bruce Lisman Date Bruce Lisman National Life Insurance Company Power of Attorney The undersigned hereby appoints Thomas H. MacLeay, Mehran Assadi and Kelly Fournier, or any of them, her attorney-in-fact to execute in her name, and on her behalf, (1) the VariTrak variable universal life registration statement on Form N-6 (File No. 33-91938) and all amendments thereto, (2) the Sentinel Estate Provider survivorship variable universal life registration statement on Form N-6 (File No. 333-44723) and all amendments thereto, (3) the Sentinel Benefit Provider variable universal life registration statement on Form N-6 (File No. 333-67003) and all amendments thereto, (4) the Sentinel Advantage variable annuity registration statement on Form N-4 (File No. 333-19583) and all amendments thereto, and (5) the Investor Select variable universal life registration statement and all amendments thereto. (6) any other variable universal life and variable annuity registration statements and all amendments thereto filed on Forms N-6 and N-4 respectively by National Life Insurance Company after the execution date indicated below to be filed by National Life Insurance Company under the Securities Act of 1933. June 3 rd _ /s/ Louise McCarren Date V. Louise McCarren National Life Insurance Company Power of Attorney The undersigned hereby appoints Thomas H. MacLeay, Mehran Assadi and Kelly Fournier, or any of them, his attorney-in-fact to execute in his name, and on his behalf, (1) the VariTrak variable universal life registration statement on Form N-6 (File No. 33-91938) and all amendments thereto, (2) the Sentinel Estate Provider survivorship variable universal life registration statement on Form N-6 (File No. 333-44723) and all amendments thereto, (3) the Sentinel Benefit Provider variable universal life registration statement on Form N-6 (File No. 333-67003) and all amendments thereto, (4) the Sentinel Advantage variable annuity registration statement on Form N-4 (File No. 333-19583) and all amendments thereto, and (5) the Investor Select variable universal life registration statement and all amendments thereto. (6) any other variable universal life and variable annuity registration statements and all amendments thereto filed on Forms N-6 and N-4 respectively by National Life Insurance Company after the execution date indicated below to be filed by National Life Insurance Company under the Securities Act of 1933. _ June 3 rd _ /s/ Roger B. Porter Date Roger B. Porter National Life Insurance Company Power of Attorney The undersigned hereby appoints Thomas H. MacLeay, Mehran Assadi and Kelly Fournier, or any of them, his attorney-in-fact to execute in his name, and on his behalf, (1) the VariTrak variable universal life registration statement on Form N-6 (File No. 33-91938) and all amendments thereto, (2) the Sentinel Estate Provider survivorship variable universal life registration statement on Form N-6 (File No. 333-44723) and all amendments thereto, (3) the Sentinel Benefit Provider variable universal life registration statement on Form N-6 (File No. 333-67003) and all amendments thereto, (4) the Sentinel Advantage variable annuity registration statement on Form N-4 (File No. 333-19583) and all amendments thereto, and (5) the Investor Select variable universal life registration statement and all amendments thereto. (6) any other variable universal life and variable annuity registration statements and all amendments thereto filed on Forms N-6 and N-4 respectively by National Life Insurance Company after the execution date indicated below to be filed by National Life Insurance Company under the Securities Act of 1933. June 3 rd /s/ Harris H. Simmons Date Harris H. Simmons
